—Appeal by defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered March 1, 1990, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County for resentencing in accordance herewith.
Under these circumstances, where the defendant was not continuously confined during the time-period involved, the court erred in resentencing him in the absence of an updated probation report (cf., People v Kuey, 186 AD2d 684). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.